USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
ORANEFO OKOLO, as Assignee of ST. LUKE’S DOC#:
HOSPITAL CONSORTIUM... DATE FILED: ___ 2/27/2020
Plaintiff,
-against- 19 Civ. 5329 (AT)
CROSS RIVER STATE GOVERNMENT, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On February 20, 2020, the action was reassigned to this Court. On November 14, 2019,
Plaintiff moved for default judgment, ECF No. 12, but the supporting documents, ECF Nos. 12-16,
are not in compliance with this Court’s requirements for seeking default judgment. See Attachment
A to the Court’s Individual Practices in Civil Cases (requiring, among other things, an affidavit from
a party with personal knowledge setting forth a statement of proposed damages).

Accordingly, it is hereby ORDERED that by April 1, 2020 Plaintiff shall resubmit his motion
for default judgment with supporting papers in accordance with Attachment A.

The Clerk of Court is directed to terminate the motion at ECF No. 12.
SO ORDERED.

Dated: February 27, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
